Exhibit 10.3

 

DEBT SETTLEMENT AGREEMENT

 

THIS DEBT SETTLEMENT AGREEMENT (“Agreement”) is entered into and effective as of
April 22, 2016, by and between Toucan Interactive Corp., a Nevada corporation
(the “Company”) and Mikhail Bukschpan, an individual (“Lender”), with respect to
the following:

 

A. The Lender owns an aggregate of 4,000,000 shares (the “Shares”) of the
Company’s common stock, par value $.001 per share (“Common Stock”) which
represents a majority of the outstanding shares of the Company’s Common Stock.

 

B. The Seller agrees to sell to the Company, and the Company agrees to
repurchase the Shares from the Lender, for a purchase price equal to an
aggregate sum of $240,605.36 (the “Repurchase Price”), pursuant to that certain
Repurchase Agreement dated as of the date hereof (the “Repurchase Agreement”).

 

C. The Lender has loaned or advanced to the Company (i) an aggregate principal
amount of approximately $4,678 plus any and all accrued and unpaid interest and
(ii) funds to pay any and all costs and expenses incurred by the Company to
satisfy the closing conditions in that certain Securities Purchase Agreement by
and among the Company, the Lender, and BDK Capital Group, LLC (the “Securities
Purchase Agreement”) and the Repurchase Agreement (together with the Securities
Purchase Agreement, the “Agreements”), and to complete the transactions
contemplated by the Agreements and that certain Letter Agreement by and among
the Company, the Lender and BDK Arcadia, LLC dated as of March 23, 2016
(collectively, the “Total Debt”).

 

D. Except for this Total Debt, the Company does not owe any other debt to the
Lender.

 

E. The Lender agrees and acknowledges that the Repurchase Price paid in
accordance with the terms of the Repurchase Agreement satisfies the Total Debt
in entirety in accordance with the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
undertakings herein specified and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, with the intent to be
obligated legally and equitably, the parties agree as follows:

 

1. Effective upon the execution and delivery of this Agreement, and subject to
the delivery and receipt of the Repurchase Price in accordance with the
Repurchase Agreement, the Lender acknowledges and agrees that the Total Debt
plus all accrued and unpaid interest is hereby satisfied in its entirety and
“paid in full”. The Lender hereby confirms and agrees that except for the Total
Debt the Company does not owe any other additional amounts to him under any
other contract, arrangement, or agreement.

 

2. Effective upon the execution and delivery of this Agreement and the
Repurchase Price in accordance with the terms and conditions of the Repurchase
Agreement, the Lender, for himself and his assigns, heirs, executors,
administrators, and representatives, hereby fully releases, remises, acquits,
forever discharges, and indemnifies the Company and its respective affiliates
and successors, together with all of its respective representatives,
consultants, attorneys, fiduciaries, and assigns, from any and all claims,
demands, actions, losses, and expenses of any kind or nature arising out of any
and all causes of action, agreements, claims, demands, actions, damages,
judgments, debts, covenants, executions, liabilities, obligations, losses, and
expenses of any kind or nature arising out of any acts, omissions, liabilities,
transactions, transfers, happenings, violations, promises, facts, or
circumstances, whether known or unknown, direct or indirect, arising out of or
related to the Total Debt whether existing now or in the future.

 



 
 



 

To effect a full and complete general release as described above, the Lender
expressly waives and relinquishes all rights and benefits of section 1542 of the
Civil Code of the State of California, and does so understanding and
acknowledging the significance and consequence of specifically waiving section
1542. Section 1542 of the Civil Code of the State of California states as
follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Thus, notwithstanding the provisions of section 1542, and to implement a full
and complete release and discharge of the Company, the Lender expressly
acknowledges this Agreement is intended to include in its effect, without
limitation, all claims the Lender does not know or suspects to exist in the
Lender’s favor at the time of signing this Agreement, and that this Agreement
contemplates the extinguishment of any such claims. The Lender warrants that he
has read this Agreement, including this waiver of California Civil Code section
1542, and that the Lender has consulted with or had the opportunity to consult
with counsel of the Lender’s choosing about this Agreement and specifically
about the waiver of section 1542, and that the Lender understands this Agreement
and the section 1542 waiver, and so the Lender freely and knowingly enters into
this Agreement.

 

3. The Lender and the Company hereby represent and warrant that the undersigned
individuals have the authority to act on behalf of the signing party and have
the authority to bind that party, and all that may claim through it, to the
terms and conditions of this Agreement.

 

4. The Lender represents and warrants that he has had an opportunity to consult
with an attorney, and have carefully read and understand the scope and effect of
the provisions of this Agreement. Nether the Lender or the Company has relied
upon any representations or statements made by any other party that are not
specifically set forth in this Agreement. In the event of vagueness, ambiguity
or uncertainty, this Agreement shall not be construed against the party
preparing it, but shall be construed as if all parties prepared it jointly.

 

5. The Lender represents and warrants that he has conducted all necessary
investigations, assume the risk of any untruths regarding any matters upon which
he has relied and forever waive any rights to rescind this Agreement.

 

6. In the event that any provision hereof becomes declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Agreement
shall continue in full force and effect without said illegal provision.

 

7. This Agreement represents the entire agreement and understanding between the
Lender and the Company, and represents the complete, final, and exclusive
embodiment of their agreement concerning the matters set forth herein. Further,
this Agreement shall supersede and replace any and all prior and contemporaneous
agreements, representations, and understandings regarding the subject of this
Agreement.



 



 2 

 

 

8. This Agreement shall be governed by the laws of the State of California in
the United States of America. By signing this Agreement, the Parties hereby
agree and submit to the jurisdiction of the courts in California, and that venue
of any suit or action shall be in the downtown branch of the courts of Los
Angeles County, California.

 

9. This Agreement may be executed in counterparts, and each counterpart shall
have the same force and effect as an original and constitute an effective,
binding agreement on the part of each of the undersigned. This Agreement may be
transmitted by facsimile or otherwise.

 

10. Each party to this Agreement agrees, without cost or expense to any other
party, to deliver or cause to be delivered such other documents and instruments
as may be reasonably requested by any other party to this Agreement in order to
carry out more fully the provisions of, and to consummate the transaction
contemplated by, this Agreement.

 

[Remainder of page intentionally left blank; signature page to follow.]

 



 3 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 





  COMPANY:       Toucan Interactive Corp.,
a Nevada corporation         By:     Name: Mikhail Bukschpan   Title: Chief
Executive Officer         LENDER:             Mikhail Bukschpan

 

 

 

4

 



 

 

